OPINION Montana, C.J. This claim is before the Court by reason of the death of Helen P. Cardwell, who was a police officer with the Chicago Police Department. Louis P. Cardwell III seeks compensation pursuant to the terms and provisions of the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1987, ch. 48, par. 281 et seq.), hereinafter referred to as the Act. The Court has carefully considered the Claim for Death Benefits submitted herein, together with documentation evidencing the Claimant’s appointments as Independent Administrator of the estate of decedent’s spouse, Lawrence K. Cardwell, who now is also deceased, and as Successor Guardian of the estate of the minor son of Lawrence K. and Helen P. Cardwell, Lawrence K. Cardwell II. In addition, we have examined the written statement of Officer Cardwell’s supervising officer, her Designation of Beneficiary form, the medical examiner’s Certificate of Death, and the Report of the Attorney General. The instant claim was filed on July 7, 1988, by Lawrence K. Cardwell, spouse of Helen P. Cardwell, who died on May 19, 1988, while on duty as a Chicago Police Officer. Lawrence K. Cardwell then died on September 19, 1988, and Louis P. Cardwell III was appointed Independent Administrator of his estate and Successor Guardian of the estate of the minor son of Lawrence K. and Helen P. Cardwell, Lawrence K. Cardwell II. Louis P. Cardwell III has been substituted in as Claimant in this matter. The record reveals that Officer Cardwell was assigned to the Department’s Senior Citizens Services Division at the time of her death. On May 19,1988, she had a fatal automobile accident while enroute in her unmarked police car to give a lecture to a group of senior citizens. The accident occurred at about 1520 S. Sacramento in Chicago, and Officer Cardwell was transported to Mount Sinai Hospital in Chicago. She was pronounced dead on May 19, 1988, at Mount Sinai Hospital. The Certificate of Death indicates that the cause of death was multiple injuries resulting from an automobile accident. We find that the proof submitted in support of this claim satisfies the requirements of the Act and an award should therefore be granted. The Designation of Beneficiary form filled out by Officer Cardwell indicates that she wanted her husband, Lawrence K. Cardwell and their son, Lawrence K. Cardwell II, to share equally the benefits payable by reason of her death. Since Lawrence K. Cardwell was still living at the time of Officer Cardwell’s death, we find that his share vested at the time of her death and should therefore be made payable to his estate. Based on the foregoing, it is hereby ordered that an award of $50,000 be granted in this claim. Said award is to be divided and disbursed as follows: $25,000.00 to Louis P. Cardwell III as Independent Administrator of the estate of Lawrence K. Cardwell, deceased, for the use and benefit of the estate of Lawrence K. Cardwell; $25,000.00 to Louis P. Cardwell III as Successor Guardian of the estate of Lawrence K. Cardwell II, a minor, for the use and benefit of Lawrence K. Cardwell II.